Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3275 Filed 04/23/20 Page 1 of 31

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Case No. 16-CR-20437
Plaintiff, Hon. Robert H. Cleland
-V-

MUHAMMAD QAZI, D-2,

 

Defendant.
Jacob Foster, U.S. DOJ Kimberly W. Stout (P38588)
211 W. Fort Street, Suite 2001 370 E. Maple Rd., Third Floor
Detroit, Michigan 48226 Birmingham, Michigan 48009
Attorneys for the United States (248) 258-3181

Attorney for Muhammad Qazi

 

EMERGENCY MOTION FOR COMPASSIONATE RELEASE
Defendant Muhammad Qazi (“Qazi”), through counsel, Kimberly W. Stout,
moves this Court for an Order reducing his sentence and releasing him from prison
under the compassionate release provisions of 18 U.S.C. § 3582, as modified by the
First Step Act. In the alternative, Qazi requests language from this Court opining on
whether the Bureau of Prisons should consider release.
Pursuant to Local Rule 7.1, the undersigned sought concurrence on this

motion by telephone call, which was not returned.
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3276 Filed 04/23/20 Page 2 of 31

Qazi requests that this Honorable Court grant his motion for compassionate

release.

Respectfully Submitted,
KIMBERLY W. STOUT, P.C.

/s/ Kimberly W. Stout
Kimberly W. Stout (P38588)
Attorney for Defendant

370 E. Maple Rd., Third Floor
Birmingham, MI 48009

Dated: 4/23/20
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3277 Filed 04/23/20 Page 3 of 31

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Case No. 16-CR-20437

Plaintiff, Hon. Robert H. Cleland
-V-

MUHAMMAD QAZI, D-2,

 

Defendant.
Jacob Foster, U,S, DOJ Kimberly W. Stout (P38588)
Assistant United States Attorney 370 E. Maple Rd., Third Floor
211 W. Fort Street, Suite 2001 Birmingham, Michigan 48009
Detroit, Michigan 48226 (248) 258-3181
Attorneys for the United States Attorney for Muhammad Qazi

 

BRIEF IN SUPPORT OF EMERGENCY MOTION FOR
COMPASSIONATE RELEASE
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3278 Filed 04/23/20 Page 4 of 31

 

TABLE OF CONTENTS
TABLE OF AUTHORITIES w. ccsiieccsccinancwnsssweasaasnsaseian cesseseaaaesaeaaaeanae lil
STATEMENT OF ISSUES wiisscssscascaeasacasnscsuncasmesesieseieastsaies Vans sansomeceess vi
I. ARGUMENT. ........ 0... ccc cece e cece eee eeee sees eeeeeaeeeeneenseeeeneeaeeneees 1

A. THE GLOBAL HEALTH CRISIS CAUSED BY THE RAPID
SPREAD OF COVID-19 WARRANTS A REDUCTION OF QAZI’S
SENTENCE... ccc eceeeee eee eeeeeeeeeneeaeeeaeeeeeeaeeeeeeeeeeeeneeeueesensees 1

1. This Court Possesses The Authority To Excuse The
Administrative Exhaustion Requirement In 18 U.S.C. §
3582(C)(L (A)... cere cee ce eee ceeeeeeeeeeeeeteeeeeeeaeeeeaeeseaeeeeeeeens 2

2. The COVID-19 Outbreak Presents A Compelling And
Extraordinary Circumstance Which Necessitates Compassionate

Release........ eee eee ecc eee c cece eceeeceneeeeeeeeeeseeseeneteaeeeneesenaeesees 7
a. Prisons Are “Tinderboxes For Infectious Disease”’.......... 8
b. Qazi’s Underlying Health Conditions.........00.00ccceeeeees 11

3. A Sentence Reduction Is Consistent With The Sentencing
Commission’s Policy Statements And The Factors Outlined In 18

ULS.C.S. § 3553(a).... 0... cece cece ees caapenR REN EaIM ERR TERR CORERRERD 14
@. Policy SUGlEMENUS ....00cc cece cece ence ence neeseeneaseceeaeeneeuees 14
b. § 3553(A) FACtOVS ... 6. ccc ccc ccc cece nee enceneseeneccseueeseeens 15

B. ALTERNATIVELY, THIS COURT SHOULD PERMIT QAZI TO
COMPLETE HIS SENTENCE IN HOME CONFINEMENT OR
STRONGLY URGE THE BOP TO GRANT COMPASSIONATE

RELEASE... 0 ccc seeceecneceeteeeeres recess: ditaianeaumneesenasaonrewsnmaces 18
C. EIGHTH AMENDMENT AND DUE PROCESS
CONSIDERATIONS. ssicsvisnisis staixeesesanannwamuais mamas sesvessmevssaeanes 20

il
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3279 Filed 04/23/20 Page 5 of 31

TI, CONCLUSION. ......... ccc cce cece reese eeee eens eeeseneeseeesteeeenseseeeenes Zi

iil
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3280 Filed 04/23/20 Page 6 of 31

TABLE OF AUTHORITIES
Cases

In re Manrique, No. 19-mj-71055-MAG-1 (TSH), 2020 U.S. Dist. LEXIS 50017
(N.D. Cal. Mar. 19, 2020)....0.0..ccccseessceceeeeetssesecesssseseessseeeeestsseeceeeessees 9

United States v. Ben-Yhwh, No. 15-00830 LEK, 2020 U.S. Dist. LEXIS 65677 (D.
Haw. Apr. 13, 2020)..... 0... eee ececeececeeeeeeeeeeeeeesesecseseusereeenrreeeueneesenens 3

United States v. Butler No. 18 Cr. 834 (PAE), Dkt. 461, 2020 U.S. Dist. LEXIS
61021 (S.D.N.Y. Apr. 7, 2020).......ccccccecseccecseceessecessecsnseessssecsssevevsscens 17

United States v. Credidio, No. 19 Cr. 111 (PAE), Dkt. 62, 2020 U.S. Dist. LEXIS
58238 (S.D.N.Y. April 2, 2020)..........ccccecccceesccneceeusececessseeuuceeuseeenecunes 17

United States v. Doshi, No. 13-cr-20349, 2020 U.S. Dist. LEXIS 55572 (E.D.
Mich. Mar. 31, 2020) ssiszasccesiaassvsincdeancescoesnnemenennaenennewsmeneneneeenes gwnmsemen 17

United States v. Fuller, No. CR17-0324JLR, 2020 U.S. Dist. LEXIS 64520 (W.D.
Wash. Apr. 13, 2020)............... 00 venswesanrqpeaanausensuanameawasuennianseserarneseeeeens 3

United States v. Haney, No. 19-cr-541 (JSR), 2020 U.S. Dist. LEXIS 63971
(S.D.N.Y. Apr. 13, 2020)..... 0... cc ccccececececeeeeceeeeeeeeeeseeeseueuensusessierseneneeens 4

United States v. Martin, No. 18-CR-834-7 (PAE), 2020 U.S. Dist. LEXIS 63451
(S.D.N.Y. Apr. 10, 2020).....cccccccccesseeecceeesesececevsseececessseececsseeesersrssee. 14

United States v. McCarthy, No. 17 Cr. 230 (JCH), 2020 U.S. Dist. LEXIS 61759,
2020 WL 1698732 (D. Conn. Apr. 8, 2020)........cecceceeesseesesecevsseseesesesessuees 3

United States v. Nkanga, No. 18-CR-713, 2020 U.S. Dist. LEXIS 56188 (S.D.N.Y.
Mar. 31, 2020)........cc cece eee sc ec ecececeeeeceeeceeeeeeseseeeeesesenenesseeeeenereneenenss 8

United States v. Paciullo, No. 15-CR-834 (KMW), 2020 U.S. Dist. LEXIS 65198
(S.D.N.Y. Apr. 14, 2020)..0..0....ccccceccecececcecceceeessaseecessseeeessaessvesssseesn 13

United States v. Petrossi, No. 1:17-CR-192, 2020 U.S. Dist. LEXIS 64972 (M.D.
Pa. Apr. 14, 2020)... 0. cece cece ne neeceeeeeeeseeeeeuseeeseeeesseutueneusectaeeenses 13

iv
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3281 Filed 04/23/20 Page 7 of 31

United States v. Powell, No. 94 Cr. 316 (ESH), 2020 U.S. Dist. LEXIS 62546
(D.D.C. Mar. 28, 2020).........ccccccccceccceeccecceeevuscuseceuseeueecsneureeenaeeraueeeees 3

United States v. Rabadi, No. 13-CR-353 (KMK), 2020 U.S. Dist. LEXIS 65199
(S.D.N.Y. Apr. 13, 2020)........ccseccceceesececeetsevevsssseecseseessaeessssteceesseeensees 3

United States v. Roberts, No. 18 Cr. 528-5 (JMF), 2020 U.S. Dist. LEXIS 62318,
2020 WL 1700032 (S.D.N.Y. Apr. 8, 2020)...... 0... ccccccececeseeeeeeteeeaeeneeseeneees 3

United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 U.S. Dist. LEXIS
58718 (E.D. Pa. Apr. 1, 2020)...... 0... cece ccc cece eeeeeceeeeueeeucecuuensececuuueeeeeuuae 8

United States v. Russo, No. 16-cr-441 (LJL), 2020 U.S. Dist. LEXIS 65390
(S.D.N.Y. Apr. 14, 2020)............ cevapucwasmnanaesenweaaianvemeapastaaceececneeeeenees 4

United States v. Sawicz, No. 08-cr-287 (ARR), 2020 U.S. Dist. LEXIS 64418
(E.D.N.Y. Apr. 10, 2020)...0.....cceeessccceeeesscceceessececcessseeeettsssussseeeeeseres 3

United States v. Skelos, No. 15-CR-317 (KMW), 2020 U.S. Dist. LEXIS 64639
(S.D.N.Y. Apr. 12, 2020)........cccceecsececeectsececeeutsececeesseescenstssececerreecan 4,8

United States v. Smith, 2020 U.S. Dist. LEXIS 64371 (S.D.N.Y. Apr. 13, 2020)......3

United States v. Vo Duong Tran, No. CR 08-00197-DOC, 2020 U.S. Dist. LEXIS
65414 (C.D. Cal. Apr. 10, 2020)..... 0... ccc cece eee ec snes cucsueecsevuseueecusesuneaes 11

United States v. Washington, No. 5: 13-020-DCR, 2020 U.S. Dist. LEXIS 65186
(E.D. Ky. Apr. 14, 2020)...........:......000. aaa TENET RRRER SE RRR NIE Sv aver RNR NEGEDS 3

United States v. Wen, No. 6:17-CR-06173 EAW, 2020 USS. Dist. LEXIS 64395
(W.D.NLY. Apr. 13, 2020).....ccccccccceeesececeeseesececestsseesssssetsseseessseseeserees 3

United States v. Zukerman, No. 16 Cr. 194 (AT), 2020 U.S. Dist. LEXIS 59588,
2020 WL 1659880 (S.D.N.Y. Apr. 3, 2020)....... 00... ccccceceeeeeeeeeeuenseeeeaevaenns 3

Statutes and Rules

U.S.S.G. § IBL.13(1)(A).ccccccccccccecseceecseceeceseeetssseeecestesssseeseevevtersseee: 17
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3282 Filed 04/23/20 Page 8 of 31

18 U.S.C. § 3553 (a)... cece cececcesessecesceceeeeeeeueuseueueeaseeterecsuevacereaens passim

vi
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3283 Filed 04/23/20 Page 9 of 31

STATEMENT OF ISSUES

l. Should this Court waive the exhaustion requirement contained in Section
3582, requiring an inmate to petition the BOP for compassionate release prior to
requesting the same from the courts, given the rapid speed at which COVID-19 can
inflict devastating health consequences?

Defendant answers, yes.
D, Has Qazi demonstrated a compelling and extraordinary circumstance
warranting compassionate relief in light of his age and underlying health conditions,
which heighten his risk of developing life-threating conditions should he contract
COVID-19?

Defendant answers, yes.
3. Has Qazi demonstrated that a reduction in sentence would be consistent with
the Section 3553(a) factors and policy statements issued by the Sentencing
Commission, which require the Court to consider Qazi’s danger to society and other
elements, when Qazi has taken steps to effect a positive change while incarcerated?

Defendant answers, yes.

Vil
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3284 Filed 04/23/20 Page 10 of 31

I. ARGUMENT
A. THE GLOBAL HEALTH CRISIS CAUSED BY THE RAPID SPREAD

OF COVID-19 WARRANTES A REDUCTION OF QAZIrS

SENTENCE

Qazi pled guilty to Count One, Conspiracy to Commit Healthcare Fraud,
contrary to 18 USC 1349. The Rule 11 Plea Agreement provided for a guideline
range of 87 -108 months based upon an offense level of 29 and a criminal history
category I. Pursuant to USSG Rule 5K1.1, the government recommended a 45%
reduction from the bottom of the guideline range, resulting in a 48-month sentence
request. On August 31, 2019, Mr. Qazi was sentenced to 42 months for Health Care
Fraud. Mr. Qazi surrendered to the Bureau of Prisons on October 18, 2018. He had
already served 13 months while detained. Thus, he has served approximately 31
months of his 42-month sentence. Mr. Qazi is currently housed at Mashannon Valley
Correctional Institute with an anticipated release date of September 20, 2020. He is
49 years old.

Qazi humbly moves this Court to reduce his sentence to time served pursuant
to 18 U.S.C. § 3582(c)(1)(A)(Gi), as amended by the First Step Act of 2018 (“FSA”).
Prior to the passage of the FSA, only the Director of the Bureau of Prisons (“BOP”)
could move the court for compassionate release of a defendant. United States v.

Petrossi, No. 1:17-CR-192, 2020 U.S. Dist. LEXIS 64972, at *8 (M.D. Pa. Apr. 14,

2020). However, the FSA now expressly permits a defendant to directly move the
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3285 Filed 04/23/20 Page 11 of 31

court under § 3582(c)(1)(A)(i). Under normal circumstances, a defendant may only
seek such relief from a court if either (1) “the defendant has exhausted all
administrative rights to appeal the BOP’s failure to bring a motion on his behalf’ or
(2) “thirty days have elapsed since requesting that the warden of his facility initiate
such action.” United States v. Paciullo, No. 15-CR-834 (KMW), 2020 U.S. Dist.
LEXIS 65198, at *4 (S.D.N.Y. Apr. 14, 2020) (citing 18 U.S.C. § 3582(c)(1)(A)).
18 U.S.C. § 3582(c)(1)(A) states in pertinent part that:

the court... may reduce the term of imprisonment . . . after considering

the factors set forth in section 3553(a) to the extent they are applicable

if it finds that . . . such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.

Mr. Qazi has attempted to exhaust his remedies by submitting a request for
home detention in December of 2019. This request was denied Exhibit A. Although
it could be said he has not yet fulfilled the exhaustion requirement, he pleads with
this Court to waive such requirements in light of the time-sensitive, serious dangers
caused by the COVID-19 crisis.

1. This Court Possesses the Authority to Excuse the
Administrative Exhaustion Requirement in 18 U.S.C. §
3582(c)(1)(A).

As previously stated, Mr. Qazi has attempted to exhaust his remedies by

submitting a request for home detention in December of 2019. This request was

denied.
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3286 Filed 04/23/20 Page 12 of 31

Qazi pleads with this Court to join many of its sister courts who have waived
the exhaustion requirement, concluding that the “administrative process [outlined in
Section 3588] is incapable of granting relief” to defendants in light of the dangerous
threat posed by Covid-19. United States v. Ben-Yhwh, No. 15-00830 LEK, 2020 U.S.
Dist. LEXIS 65677, at *11-12 (D. Haw. Apr. 13, 2020).

This Court should decide this motion now, regardless of exhaustion. Indeed,
many district courts have concluded that the exhaustion requirement contained in
Section 3582(c)(1)(A) functions as a claims processing rule, not as a jurisdictional
bar.! United States v. Wen, No. 6:17-CR-06173 EAW, 2020 U.S. Dist. LEXIS

64395, at *13-14 (W.D.N.Y. Apr. 13, 2020).?

 

' See generally United States v. Smith, 2020 U.S. Dist. LEXIS 64371, at *5-
6 (S.D.N.Y. Apr. 13, 2020); United States v. Sawicz, No. 08-cr-287 (ARR), 2020
U.S. Dist. LEXIS 64418 (E.D.N.Y. Apr. 10, 2020); United States v. McCarthy, No.
17 Cr. 230 (JCH), 2020 U.S. Dist. LEXIS 61759, at *4 (D. Conn. Apr. 8,
2020); United States v. Zukerman, 2020 U.S. Dist. LEXIS 59588, at *4 (S.D.N.Y.
Apr. 3, 2020); United States v. Powell, No. 94 Cr. 316 (ESH), 2020 U’S. Dist.
LEXIS 62546 (D.D.C. Mar. 28, 2020).

* See, however, cf, where courts hold that exhaustion is jurisdictional. United
States v. Fuller, No. CR17-0324JLR, 2020 U.S. Dist. LEXIS 64520, at *5 (W.D.
Wash. Apr. 13, 2020); Petrossi, 2020 U.S. Dist. LEXIS 64972, at *10 (M.D. Pa.
Apr. 14, 2020); United States v. Washington, No. 5: 13-020-DCR, 2020 US. Dist.
LEXIS 65186, at *2 (E.D. Ky. Apr. 14, 2020); United States v. Roberts, No. 18 Cr.
528-5 (JMF), 2020 U.S. Dist. LEXIS 62318, at *2 (S.D.N.Y. Apr. 8, 2020); United
States v. Rabadi, No. 13-CR-353 (KMK), 2020 U.S. Dist. LEXIS 65199, at *7
(S.D.N.Y. Apr. 13, 2020) (collecting cases).

J
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3287 Filed 04/23/20 Page 13 of 31

The United States Supreme Court employs a bright line test to discern
jurisdictional rules from those which are non-jurisdictional in character — labeling a
statutory rule as jurisdictional only if “Congress has clearly stated that the rule is
jurisdictional.” Sebelius v. Auburn Regl Med. Ctr., 568 U.S. 145, 153
(2013). Finding Section 3582(c)(1)(A) devoid of such an explicit statement from
Congress, many courts have instead described the exhaustion requirement as a
claims processing rule. As a claims processing rule, “the exhaustion requirement in §
3582(c)(1)(A) merely controls who — the BOP or defendant — may move for
compassionate release and when such a motion may be made. It simply delineates
the process for a party to obtain judicial review, not referring to the adjudicatory
capacity of courts.” United States v. Haney, No. 19-cr-541 (JSR), 2020 U.S. Dist.
LEXIS 63971, at *5-6 (S.D.N.Y. Apr. 13, 2020).

However, just because Section 3582(c)(1)(A) is a claims processing rule,
rather than a jurisdictional one, it does not give courts the license to ignore the
exhaustion requirement contained therein. United States v. Russo, No. 16-cr-441
(LJL), 2020 U.S. Dist. LEXIS 65390, at *11 (S.D.N.Y. Apr. 14, 2020). Accordingly,
courts have proceeded carefully in analyzing whether a waiver of the exhaustion
requirement conflicts with the congressional intent of the statute. Courts have
persuasively reasoned that the dual option given to defendants in Section

3582(c)(1)(A), either exhausting or waiting thirty days, is not meant to “protect
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3288 Filed 04/23/20 Page 14 of 31

administrative agency authority” — because a defendant can get relief from a court
before the BOP has even issued a final decision. Haney, 2020 U.S. Dist. Lexis
63971, at 8-9. Therefore, the reduction of the wait period to a mere 30 days
unquestionably reflects “congressional intent for the defendant to have the right to a
meaningful and prompt judicial determination of whether he should be released.” Jd.

Now more than ever, defendants need an avenue that provides “meaningful
and prompt judicial determination” when their life is in jeopardy. In United States v.
Russo, a defendant incarcerated in a BOP facility petitioned the court for
compassionate release because he had serious underlying medical issues that put him
at high risk for contracting COVID-19. 2020 U.S. Dist. LEXIS 65390, at *1. The
court deferred ruling on Mr. Russo’s motion because the BOP had yet to decide his
request for a sentence reduction, but after waiting a period of time, the court decided
it had to intervene. Jd. As the court was completing its opinion — which was set to
hold that the court was empowered to waive the administrative exhaustion
requirement and that Mr. Russo met the compassionate release criteria — it learned
that Mr. Russo had contracted COVID-19. Jd. at 21. The court was then forced to
deny Mr. Russo’s motion on the grounds that he posed a high risk to others if moved.
Id. In doing so the court noted that “Mr. Russo’s story confirms the heart-

wrenching reality that every day matters in these cases.” Jd (emphasis added).
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3289 Filed 04/23/20 Page 15 of 31

In addition to demonstrating just how dangerous the passage of time is for
high risk individuals inside of federal correctional facilities, Russo also demonstrates
that although the BOP may have better access to information than the courts, the
entity lacks the resources or ability to give meaningful consideration to the
“individual circumstances of thousands of compassionate release applicants” that
are now flooding the desks of Wardens across the country. Paciullo, 2020 U.S. Dist.
LEXIS 65198, at 6-7. Even with stern prodding from the district court and
government, the BOP in Russo still failed to address the petition. Forcing individuals
who are at high risk for contracting COVID-19 to wait thirty days, in a breeding
ground of infection, just for the BOP to not even address their request is insensitive
of the global pandemic ripping across the county and subjects defendants to
unnecessary, potentially fatal, risk.

For a COVID-19 patient, a thirty-day exhaustion requirement could be a death
sentence. The Court must look no further than the steps of its own courthouse to see
the devastating and ravaging impact that COVID-19 can inflict on a city or state in
less than 30 days. Although Michigan did not report a confirmed case of COVID-19
until March 10, in the ensuing weeks the state was placed on lock down and
Michiganders watched from their homes in horror as infection rates in the state

continued to grow astronomically.> A little over a month after the first confirmed

 

3 Stay Home, Stay Safe, Save Lives https://www.michigan.gov/coronavirus/

Y
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3290 Filed 04/23/20 Page 16 of 31

case, Michigan has seen thousands of its citizens succumb to COVID-19 and has
remained one of the states with the highest number of confirmed cases in the country
ever since. * The state of Michigan alone is a prime example of the wicked speed in
which COVID-19 can engulf and overwhelm a community.

Qazi, therefore, urges this Court to join many other federal district courts in
waiving the thirty-day administrative exhaustion requirement in Section
3582(c)(1)(A) considering the serious dangers the requirement unnecessarily inflicts
on high risk individuals incarcerated by the BOP. Waiving the exhaustion
requirement will simply advance this Court’s consideration of Qazi’s motion for
compassionate release.

Ze The Covid-19 Outbreak Presents A Compelling and

Extraordinary Circumstance Which Necessitates
Compassionate Release.

We are living in extraordinary times as the COVID-19 pandemic sweeps the

world. At the time of the writing of this motion, there were close to 2 million cases

 

0,9753,7- 406-98 159-522649--,00.html
* Elena Renken, Tracking the Pandemic: How Quickly is the Coronavirus

Spreading State by State? https://www.npr.org/sections/healthshots/2020/03/16/
816707182/map-tracking-the-spread-of-the-coronavirus-in-the-u-s

7
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3291 Filed 04/23/20 Page 17 of 31

worldwide and over 130,000 deaths.° In the United States alone, there are about
700,000 cases with over 35,000 deaths and counting. °
a. Prisons are “Tinder Boxes for Infectious Disease”

Inmates in the BOP do not have the ability to practice any of the hygienic and
social distancing techniques that the CDC recommends to prevent rapid transmission
of COVID-19. Incarcerated individuals have limited or no access to products to
sanitize their own environment, and cannot practice social distancing or even control
their exposure to large groups. Accordingly, “jail and prisons are powder kegs for
infection” and “[rJealistically the best—perhaps the only—way to mitigate the
damage and reduce the death toll is to decrease the jail and prison population by
releasing as many people as possible." United States v. Skelos, No. 15-CR-317
(KMW), 2020 U.S. Dist. LEXIS 64639, at *4 (S.D.N.Y. Apr. 12, 2020) (quoting
United States v. Nkanga, No. 18-CR-713, 2020 U.S. Dist. LEXIS 56188, at *1

(S.D.N.Y. Mar. 31, 2020)).

 

> World Health Organization, Coronavirus Disease 2019 (COVID-19)
Situation Report — 87, https://www.who.int/docs/default-
source/coronaviruse/situation-reports/202004 1 6-sitrep-87-covid-
19.pdf?sfvrsn=9523115a_2 (last visited April 17, 2020).

6 Coronavirus Disease 2019 (COVID-19), Cases in the US
https://www.cdc.gov/coronavirus/20 1 9-ncov/cases-updates/cases-in-us.html

° United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 U.S. Dist.
LEXIS 58718, at *2 (E.D. Pa. Apr. 1, 2020).

8
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3292 Filed 04/23/20 Page 18 of 31

To slow the spread of COVID-19, the BOP has instructed its facilities to
implement new practices like screening inmates for symptoms. But at least one court
has highlighted the inherently problematic nature of such instruction — noting that
“the [BOP] management plan itself acknowledges [that] symptoms of COVID-19
can begin to appear 2-14 after exposure, so screening people based on observable
symptoms is just a game of catch up. .. We don’t who’s infected.” In re Manrique,
No. 19-mj-71055-MAG-1 (TSH), 2020 U.S. Dist. LEXIS 50017, at *1 (N.D. Cal.
Mar. 19, 2020). In fact, Attorney General William Barr even acknowledged the
shortcomings of the BOP’s preventative measures, stating that “[w]hile BOP has
taken extensive precautions to prevent COVID-19 from entering its facilities and
infecting our inmates, those precautions, like any precautions, have not been
perfectly successful at all institutions.”®
As an additional COVID-19 measure, on April 1 the BOP mandated a facility

wide lockdown which has recently been extended until May 18.? On April 1, only

57 inmates and 37 BOP staff members had contracted COVID-19.'° Despite over a

 

8See supra, note 1.

° Federal Inmates in Sheridan Are Finding Coronavirus Lockdown
‘Overwhelming,’ Public Defender Says, https://www.oregonlive.com/coronavirus
/2020/04/ors-federal-public-defender-lockdown-at-federal-prison-to-avoid-spread-
of-coronavirus-is-becoming-overwhelming-for-some-inmates.html

'0 See Congressional Research Service, Federal Prisoners and COVID-19:
Background and Authorities to Grant Release at 1. https://crsreports.congress.gov/

9
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3293 Filed 04/23/20 Page 19 of 31

month of lockdown, the presence of COVID-19 in prisons has continued to grow at
an alarming rate, with the BOP now reporting that 473 inmates and 279 staff
members within its facilities have tested positive and 18 inmates have died."!

A recent filing by the union representing BOP guards across the country
demonstrates just how likely this possibility is. In an Imminent Danger complaint
filed with the Occupational Safety and Health Administration, BOP guards alleged
that the agency has

authorized movement of infected inmates, inmates suspected of being

infected, inmates who have been in close contact or proximity to

infected inmates, areas of the Country that do not have any rate of
infections, or to Institutions that otherwise have not shown signs of any
introduction of the virus, thus introducing the virus into an uninfected

area.

Exhibit B, OSHA Complaint.

While prison staff, commendably, continue to report to work they do so with
the potential to spread the lethal virus unwittingly. Inmates like Qazi, although in
lock-down, still touch phones, computers, and showers that other inmates are using.

However, inmates are not provided soap and can only purchase sanitizing products

in commissary. Reports have also noted that a lock-down on its own may not prevent

 

product/pdf/R/R46297

"! COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited Apr. 17,
2020).

{0
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3294 Filed 04/23/20 Page 20 of 31

the spread of COVID-19 even if inmates are housed in individual cells — because
they “typically share the same ventilation system with prisoners in other cells.”!”
Even with the BOP’s precautionary measures, the bottom line is that “individuals
housed within our prison systems nonetheless remain particularly vulnerable to
infection.” United States v. Vo Duong Tran, No. CR 08-00197-DOC, 2020 U.S. Dist.
LEXIS 65414, at *5-6 (C.D. Cal. Apr. 10, 2020). See also United States v. Martin,
No. 18-CR-834-7 (PAE), 2020 U.S. Dist. LEXIS 63451, at *7 (S.D.N.Y. Apr. 10,
2020) (“The crowded nature of federal detention centers . . . present an outsize risk
that the COVID-19 contagion, once it gains entry, will spread.”).
b. Qazi’s Underlying Health Conditions

Mr. Qazi is 49 years old and suffers from Type 2 Diabetes, Hyperlipidemia,
Chronic Viral Hepatitis B, and Sleep Apnea, all of which were set forth at sentencing
and in Mr. Qazi’s Presentence Report.

Dr. Chris Beyrer, a leading epidemiologist from John Hopkins University, has
stated under oath regarding Covic-19 that the fatality rate “varies significantly with
advancing age, rising after age 50, and above 5% (1 in 20 cases) for those with pre-

existing conditions including...diabetes...” See Declaration of Chris Beyrer,M.D.

Ph.D., in support of Persons in Detention and Detention Staff, Covid-19.

 

12 See Congressional Research Service, supra note 13, at 3.

i
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3295 Filed 04/23/20 Page 21 of 31

This Defendant has no other criminal record and is non-violent. A reduction
of Defendant’s sentence would not shorten the length of Defendant’s sentence but
allow him to serve it in a medically safer environment, at home, on a tether.

Defendant urges this Court to reduce the sentence of Defendant Qazi and
release him from custody based upon a compassionate release pursuant to 18 U.S.C.
3582, as modified by the First Step Act. This would also protect Mr. Qazi’s 8"
Amendment rights and rights to due process.

Attorney General William Barr issued a directive to the Bureau of Prisons
(BOP) expanding consideration for home release for many inmates. See Coronavirus
Aid Relief and Economic Security Act (CARES Act) enacted March 27, 2020.

Coincidentally, prior to the COVID-19 outbreak, in December of 2019,
pursuant to 18 U.S.C. 3582( c)(1)(A), Congress invested this Court with the power
and duty to consider reducing a limited number of its previous sentences where
extraordinary circumstances, not foreseen at the time of sentencing, make such
reconsiderations appropriate. A defendant may file directly with the Court a motion
seeking reduction of his sentence for extraordinary and compelling reasons, if, first,
the defendant has exhausted her administrative remedies, or second, there has been
a lapse of 30 days from the warden’s receipt of the defendant’s request, whichever
is earlier. See 18 U.S.C. 3582( c)(1)(A)G). Thus, this Court is no longer divested of

its jurisdiction after sentencing the defendant. It may permit release if compelling

12
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3296 Filed 04/23/20 Page 22 of 31

and extraordinary circumstances exist. Qazi did in fact, make his request in
December 2019 and it was denied as previously set forth

Accordingly, federal district courts have begun to grant compassionate
release motions based on a movant’s heightened risk caused by hypertension. In
United States v. Sawicz, for example, the court found that the defendant had
sufficiently demonstrated compelling and extraordinary circumstances warranting
compassionate release based solely on the risk his hypertension posed. 2020 U.S.
Dist. LEXIS 64418 (E.D.N.Y. Apr. 10, 2020). Similarly, in United States v.
Rodriguez, the court reduced a defendant’s sentence who suffered from, among other
things, hypertension. 2020 U.S. Dist. LEXIS 58718, at (E.D. Pa. Apr. 1, 2020). In
granting the motion, the court noted that “the fatality rate for people with
hypertension [and infected with COVID-19] was 8.4%.” Id. The court also rejected
the government’s argument that Mr. Rodriguez’s conditions did not warrant release
because they were not “unusual” and he was classified in the BOP’s lowest medical
care level. Instead the court stated “[i]n the absence of a deadly pandemic that is
deadlier to those with Mr. Rodriguez's underlying conditions, these conditions
would not constitute ‘extraordinary and compelling reasons.’ It is the confluence
of COVID-19 and Mr. Rodriguez's health conditions that makes this circumstance

extraordinary and compelling.” Jd. at 20.

\3
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3297 Filed 04/23/20 Page 23 of 31

Therefore, Qazi, urges this Court to find that the COVID-19 crisis has
transformed his health issues into a compelling and extraordinary circumstance
warranting a sentence reduction. See also Ben-Yhwh, 2020 U.S. Dist. LEXIS 65677,
at *11-12 (D. Haw. Apr. 13, 2020) (granting a defendants compassionate release
despite the fact that the BOP facility he was in had yet to report a confirmed case of
COVID-19).

3. A Sentence Reduction Is Also Consistent With the

Sentencing Commission’s Policy Statements and the Factors
Outlined in 18 U.S.C.S. § 3553(a).

In addition to finding a compelling and extraordinary circumstance warranting
compassionate relief, a court considering a defendant’s motion under Section
3582(c)(1)(A) must decide whether a sentence reduction would “be consistent with
the applicable policy statements issued by the Sentencing Commission” and
supported by the “factors set forth in section 3553(a).” § 3582(c)(1)(A).

a. Policy Statements

Section 3582(c)(1)(A) is accompanied by a policy statement and commentary
promulgated by the Sentencing Commission. The relevant section states that a court
may reduce a sentence for “extraordinary and compelling reasons,” including

situations where an individual is “suffering from a serious physical or medical

condition . . . that substantially diminishes the ability of the defendant to provide

4
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3298 Filed 04/23/20 Page 24 of 31

self-care within the environment of a correctional facility and from which he or she
is not expected to recover.” U.S.S.G. § 1B1.13(1)(A).

As already stated, the fact that Qazi has diabetes and other health issues and
over the age of 49 has increased his risk for developing life-threatening conditions
should he contract COVID-19. If infected with a severe or debilitating case of
COVID-19, Qazi will certainly have a difficult time caring for himself. Accordingly,
the defendant urges this Court to find that “the risk of serious illness or death he
faces in prison” qualifies as an extraordinary or compelling reason, favoring his early
release. Sawicz, 2020 U.S. Dist. LEXIS 64418 at 7.

b. § 3553(a) Factors

Similarly, the application of the § 3553(a) factors mitigates towards Flenory’s
compassionate release. In considering what is “sufficient but not greater than
necessary, to comply with the purposes of [sentencing]”, § 3553(a) instructs a court
to consider the following:

(1) the nature and circumstances of the offense and the history and
characteristics of the defendant;

(2) the need for the sentence imposed—

(A) to reflect the seriousness of the offense, to promote respect
for the law, and to provide just punishment for the offense;

(B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant;
and

\D
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3299 Filed 04/23/20 Page 25 of 31

(D) to provide the defendant with needed educational or
vocational training, medical care, or other correctional treatment
in the most effective manner;

(3) the kinds of sentences available;

(4) [the kinds of sentence and sentencing range provided for in the
USSG]

(5) any pertinent [Sentencing Commission policy statement]

(6) the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar

conduct; and

(7) the need to provide restitution to any victims of the offense
Sawicz, 2020 U.S. Dist. LEXIS 64418 at 7, 8 (summarizing § 3553(a)).

First, Qazi acknowledges the serious nature of the crimes he committed; he
did plead guilty and was fully cooperative in this matter. His cooperation began as
soon as he was indicted. He has no history of criminal activity and has been a model
prisoner. He has also served 31 months of his sentence. And, as this Court will
recall, his daughter is ill.

Imaan Uroos, Defendant’s daughter, is 16 years old. She has been diagnosed
with Arterial Venous Malformation (AVM), a rare and serious disease. Dr. Joseph
John Gemmete of the University of Michigan Health System, writes as follows:

Imaan Uroos has been a patient at the University of Michigan Hospital

since 2011 for the diagnosis of an arteriovenous malformation (Q27.3)

involving the mandible. Through our department, she has undergone
embolizations to treatment [sic] the malformation which left untreated

\v
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3300 Filed 04/23/20 Page 26 of 31

could lead to life treating [sic] bleeding. These treatments require

parental support and recommendation for no travel until the lesion is

determined to be stable. In addition, as this lesion involves the mandible

this is an interdisciplinary managed diagnosis that is being followed by

our colleagues in Oral Maxillofacial surgery, here at the University of

Michigan.

See Sentencing Memorandum.

In considering Qazi’s motion for compassionate release, this Court should
also consider “the kinds of sentences and sentencing range established for the
applicable category of offense committed by the applicable category of offense set
forth in the guidelines.”

Qazi has completed most of his sentence with a release date pending in
September of 2020. Qazi is not trying to manipulate the judicial system in these
unique times by asking to be released months into his sentence. See e.g. United States
v. Credidio, No. 19 Cr. 111 (PAE), Dkt. 62, 2020 U.S. Dist. LEXIS 58238 (S.D.N.Y.
April 2, 2020) (denying compassionate release of a 72-year old defendant where he
had only served two months of a 33 month sentence); United States v. Butler No. 18
Cr. 834 (PAE), Dkt. 461, 2020 U.S. Dist. LEXIS 61021 (S.D.N.Y. Apr. 7, 2020)
(denying compassionate release for a defendant with asthma because he had only
served 15 months out of a 60 month sentence). Instead, Qazi is asking that his
sentence, which he has already served the majority of, be reduced in light of his

increased vulnerability to catastrophic health consequences should he contract

COVID-19. Such a measure would still reflect the seriousness of his offense, but

a
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3301 Filed 04/23/20 Page 27 of 31

would also take into account the devastating consequences that COVID-19 could

inflict on Qazi should he have to serve the rest of his sentence.

B. ALTERNATIVELY, THIS COURT SHOULD PERMIT QAZI TO
COMPLETE HIS SENTENCE IN HOME CONFINEMENT OR
STRONGLY URGE THE BOP TO GRANT COMPASSIONATE
RELEASE
Should this Court decline to reduce Qazi’s sentence to time serve, Qazi

humbly requests this Court allow him to complete the months remaining on his

sentence via home confinement. Although some courts have concluded that they are
without power to order home detention,'? others have considered and granted such
requests. See United States v. Atwi, No. 18-20607, 2020 U.S. Dist. LEXIS 68282, at

*15 (E.D. Mich. Apr. 20, 2020) (granting compassionate release and ordering that

the “remainder of [a defendant’s] sentence will be reduced to home incarceration”);

United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 U.S. Dist. LEXIS 67729,

at *14 (D. Conn. Apr. 17, 2020) (permitting a defendant to “be on home

incarceration until his original BOP release date”); United States v. Burrill, No. 17-

cr-00491-RS-1, 2020 U.S. Dist. LEXIS 65774, at *10-11 (N.D. Cal. Apr. 10, 2020)

 

29 See e.g. United States v. Read-Forbes, No. 12-20099-01-KHV, 2020 U.S.
Dist. LEXIS 66894, at *12-13 (D. Kan. Apr. 16, 2020) (“While the CARES Act
gives the BOP broad discretion to expand the use of home confinement during
the COVID-19 pandemic, the Court lacks jurisdiction to order home detention under
this provision”); United States v. McCann, No. 5:13-52, 2020 U.S. Dist. LEXIS
67853, at *7 (E.D. Ky. Apr. 17, 2020) (same).

ib
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3302 Filed 04/23/20 Page 28 of 31

(ordering that the “the remaining portion of the original term of imprisonment (as
calculated by the BOP), shall be served as supervised release with the special
condition that Burrill shall be subject to home confinement”).'*

If permitted to serve the remaining sentence in home confinement, Qazi would
return home to his wife and three children. As a civil engineer, he would be able to
obtain work if permitted.

In the event that this Court find itself divested of authority to hear Qazi’s
motion for compassionate relief, due to a failure to exhaust administrative remedies,
Qazi asks this Court to advise the BOP to grant his release. Although such
determinations are within the BOP’s own purview, “the BOP routinely relies on
judicial recommendations that express the district judge’s determination of how a
defendant should serve his time.” United States v. Doshi, No. 13-cr-20349, 2020

US. Dist. LEXIS 55572, at *1-2 (E.D. Mich. Mar. 31, 2020).

 

3° Other courts have taken a third approach, finding that a defendant’s request
to serve the remainder of his sentence in home confinement was a habeas petition.
United States v. Serfass, No. 3:15-39, 2020 U.S. Dist. LEXIS 66071, at *8-9 (M.D.
Pa. Apr. 15, 2020) (concluding that a defendant’s motion requesting home
confinement “should be construed as a §2241 habeas petition since she seeks relief
affecting how her sentence is executed, i.e, serving her sentence
in home confinement as opposed to confinement in prison to which she was
sentenced, and not a reduction or release from her sentence (i.e. a compassionate
release)”). United States v. Brady, No. 3:17-60, 2020 U.S. Dist. LEXIS 64973, at *5
(M.D. Pa. Apr. 14, 2020) (concluding the same) (“The defendant has not asked to
be released from her sentence, rather she is asking that her sentence be executed in
a different manner, i.e. home confinement.”).

4
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3303 Filed 04/23/20 Page 29 of 31

The government has been opposing compassionate release motions across the
country and the BOP is using the defense of an “impenetrable fortress.” The BOP’s
position flies in the face of every health expert in the country, and world for that
matter. Clearly, we all realize that the BOP cannot control the population in a
humane setting such that the elderly, non-violent prisoners cannot contract COVID-
19. Even the President of the United States discussed openly that he is considering
releasing all federal prisoners who are elderly and non-violent, presumably based on
recommendations received by his Coronavirus Task Force. See

www.businessinsider.com/trump-consider-coronavirus-executive-orderfederal-

 

prisons2020-3. Staff comes in and out of prisons daily; a fortress is an impossibility.

C.Eighth Amendment and Due Process Considerations

Heilling v McKinny, 509 U.S. 25 (1993), and subsequent cases express that
the Bureau of Prisons must take sufficient protective measures to prevent contraction
of the COVID-19 virus. In Helling, a plaintiff alleged that he was in a cell with an
inmate who smoke continuously. The exposure to the smoke constituted harm and
an Eight Amendment violation. Though Helling directly addressed an inmate’s
exposure to secondhand smoke, it tacitly acknowledged other situations in which

environmental factors can pose an unreasonable risk to an inmate’s health. See

AG
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3304 Filed 04/23/20 Page 30 of 31

Wallis v Baldwin, 70 F.3d 1074 (9" Cir. 1995)(asbestos poses a serious risk to human
health).

Unreasonable risk of COVID-19 contraction will, in itself, constitute an
Eighth Amendment violation. The protections for inmates are insufficient and
therefore raise significant Eighth Amendment violation issues.

Here, Defendant is an at-risk individual with pre-existing health issues, and
sufficient precautions are impossible to protect him from COVID-19.

Moreover, due process requires the prevention of disease spreading
throughout an institution. See United States v Scarpa, 815 F.Supp. 88 (E.D.N.Y.
1993)(pretrial defendant with AIDS facing murder charges released 0 bail because
of unacceptably high rist of infection or death at the institution). Here, Defendant

cannot be protected.

II. CONCLUSION

For the foregoing reasons, Defendant requests that this Honorable Court enter
an order reducing his sentence.

Respectfully Submitted,
/s/Kimberly W. Stout
KIMBERLY W. STOUT (P38588)
Attorney for Defendant

370 E. Maple Rd., 3 FL
Birmingham, MI 48009

(248) 258-3181

 

Dated: April 23, 2020

2\
Case 2:16-cr-20437-RHC-APP ECF No. 302, PagelD.3305 Filed 04/23/20 Page 31 of 31

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Case No. 16-cr-20593

Plaintiff,
vs. Hon. Gershwin A. Drain
EDITHA MANZANO,

Defendant.

 

CERTIFICATE OF SERVICE
I certify that on April 23, 2020, I electronically filed the foregoing paper with
the Clerk of the Court using the ECF system which will send notification of such
filing to the following:

Jacob Foster
Assistant, Department of Justice

/s/Kimberly W. Stout
Kimberly W. Stout (P38588)

Date:

Ad
